Citation Nr: 0433179	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-00 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right knee meniscectomy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from May 1996 to March 
2002.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  As set forth above, the veteran's claims folder is 
now in the jurisdiction of the RO in Waco, Texas.  In July 
2002, the veteran testified at a hearing at the Waco RO.

In connection with his appeal, the veteran requested a 
personal hearing before a Veterans Law Judge at the RO.  In 
January 2003, however, the veteran withdrew his hearing 
request and asked that the Board will proceed with 
consideration of his appeal based on the evidence of record.


FINDINGS OF FACT

1.  The most probative evidence of record indicates that the 
veteran does not have a current right foot disability.  

2.  The veteran's right knee disability is manifested by 
noncompensable limitation of motion, X-ray evidence of 
arthritis and pain, with no evidence of locking, instability, 
or lateral subluxation.  





CONCLUSIONS OF LAW

1.  A right foot disability was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  The criteria for an initial rating in excess of 10 
percent for residuals of a right knee meniscectomy have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5257, 5258, 
5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In February 2002 and November 
2003 letters, the RO notified the veteran of the information 
and evidence needed to substantiate and complete his claims, 
and of what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran has also generally been advised to submit or identify 
any additional evidence in support of his claims.  Pelegrini 
v. Principi (Pelegrini II), 17 Vet. App. 412 (2004).

Although the veteran did not receive both VCAA notices prior 
to the initial rating decision denying his claims, the Board 
finds that the lack of such a pre-decision notice is not 
prejudicial to the veteran.  The VCAA notice was provided by 
the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran is represented and has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has duly requested all post-service VA 
medical records identified by the veteran.  38 U.S.C.A. § 
5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  
Although the veteran has referred to treatment by a private 
podiatrist, he has not responded to the RO's requests for 
specific information or a completed authorization form.  
Thus, after a review of the record in this case, the Board 
finds no indication of any available, pertinent, outstanding 
private medical evidence specifically identified by the 
veteran, nor is there any indication that outstanding Federal 
department or agency records exist that should be requested 
in connection with the claims adjudicated in this decision.  
38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 C.F.R. § 
3.159(c)(1), (2) (2004).  

The record also shows that the veteran has been afforded two 
VA medical examinations in connection with his claims.  Given 
the facts of this case, the Board finds that an additional 
medical examination is not necessary; rather, it is 
appropriate to proceed with consideration of the veteran's 
claims based on the evidence of record.  See 38 C.F.R. § 
3.159(c)(4).

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.  

I.  Factual Background

The veteran's service medical records show that in December 
1997, he complained of right foot pain after a 6 mile run.  
The assessment was peroneus brevis tendonitis of the right 
foot.  He was advised to avoid running for two weeks.  In May 
2001, X-ray studies of the right foot were performed to rule 
out a stress fracture.  The results of the study were 
negative.  

The veteran's service medical records also show that he 
underwent a partial right meniscectomy in January 2002 after 
conservative treatment failed.  

At his March 2002 military separation medical examination, 
the veteran reported a history of a stress fracture of his 
right foot.  The examiner indicated that this reported injury 
had resolved.  The veteran's feet were normal on clinical 
evaluation.  A history of a right knee arthroscopy in January 
2002 was also noted.  

In connection with his separation from service, the veteran 
submitted an application for VA compensation benefits, 
seeking service connection for several disabilities, 
including disabilities of the right knee and foot.  

The veteran was afforded a VA medical examination in February 
2002 at which he reported that he had had a probable stress 
fracture of the right second toe in May 2001.  He indicated 
that his feet had since improved.  He indicated that he 
experienced foot troubles "once in a while."  The veteran 
also reported that he underwent a partial right medial 
meniscectomy in January 2002.  He indicated that his right 
knee was recovering.  Examination of the right knee showed 
flexion to 135 degrees, with no crepitus or effusion.  The 
ligaments were intact.  Cartilage tests were negative.  There 
was mild lack of endurance but no lack of coordination of the 
right knee.  The diagnoses included past history of a stress 
fracture of the right second toe with totally normal 
examination of the feet and no objective abnormalities or 
disabilities.  Also diagnosed was status post arthroscopy of 
the right knee with residual synovial thickening.  The 
examiner indicated that the prognosis for the veteran's right 
knee was good, although he had several more months of 
convalescence.  

In a March 2002 rating decision, the RO granted service 
connection for residuals of a right partial meniscectomy and 
assigned an initial 10 percent rating, effective March 23, 
2002.  In addition, the RO denied service connection for a 
right foot disability.

The veteran duly appealed the RO's determination, claiming 
that he had been diagnosed as having traumatic arthritis of 
the right foot by a private podiatrist.  In addition, he 
indicated that he felt a higher rating was warranted for his 
right knee disability as he experienced right knee pain after 
walking long distances or bending.   

In July 2002, the veteran testified at a hearing at the RO in 
support of his appeal.  He indicated that his right knee had 
previously given way.  He also indicated that he experienced 
right knee pain when he walked long distances.  With respect 
to his right foot, he indicated that he sustained a stress 
fracture of the right foot in service and now experienced 
occasional foot pain.  

VA clinical records dated from July 2002 to December 2003 
show that in September 2002, the veteran reported a history 
of right knee and foot pain.  Examination of the right knee 
showed normal range of motion.  The assessments included 
right knee and foot pain.  The remaining clinical records are 
negative for pertinent complaints or abnormalities.  

The veteran again underwent VA medical examination in July 
2003.  He reported that he still experienced some pain in the 
posterior aspect of his right knee if he kept his knee flexed 
for a long period.  He indicated that he could not do 
squatting and that walking longer than 30 minutes would cause 
knee pain.  Objective examination of the right knee showed 
good alignment and no problems with the scope incisions.  The 
collateral and cruciate ligaments were stable, as was the 
patella.  There was no abnormal crepitus and no swelling.  
Range of motion of the knee was from zero to 135 degrees.  X-
ray studies of the right knee showed early degenerative 
changes of the medial compartment.  The diagnosis was status 
post right knee partial meniscectomy.  The examiner indicated 
that the veteran had good muscle development, no weakness, no 
instability, and no painful movement.  He indicated that the 
veteran's loss of function seemed to be limited to pain.

II.  Service connection for a right foot disability.

Law and Regulations:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Where a veteran served ninety days or more during a period of 
war and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2004). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

Analysis:  As set forth above, the service medical records 
document treatment for right foot pain.  At his March 2002 
service separation medical examination, however, the 
veteran's feet were normal on clinical evaluation and the 
examiner indicated that any in-service right foot injury had 
resolved.  

The remaining medical evidence of record is likewise negative 
for notations of a current foot disability.  A VA medical 
examination was conducted in February 2002 and the examiner 
described the veteran's right foot as "totally normal" with 
no objective abnormalities or disabilities.  

The Board notes that the veteran has reported that he 
experiences occasional pain in his right foot and that VA 
clinical records note complaints of right foot pain.  
Nonetheless, no right foot disability has been diagnosed.  In 
that regard, the Court has held that a symptom alone, such as 
pain, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In this 
case, there are subjective complaints of occasional right 
foot pain without any objective evidence of underlying 
pathology.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is 
well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).

The Board has considered the veteran's assertions to the 
effect that a private podiatrist has diagnosed him as having 
traumatic arthritis of the right foot.  As set forth above, 
however, the veteran was specifically advised that it was his 
responsibility to submit or identify private medical records 
in support of his claim.  The RO provided him with a blank 
authorization form on which to provide specific information 
to enable the RO to assist him in obtaining this evidence.  
The veteran, however, did not respond.  His lay statements 
relating what a medical professional told him, filtered as 
they are through a layman's sensibilities, are simply too 
attenuated and inherently unreliable to constitute 
"medical" evidence to support a claim.  See Warren v. 
Brown, 6 Vet App 4 (1993).  

Having carefully examined all evidence of record in light of 
the applicable law, the Board has concluded that there is no 
probative evidence that the veteran currently has a right 
foot disability.  As noted, absent proof of a present 
disability, there can be no valid claim.  Brammer, 3 Vet. 
App. at 225.  Thus, service connection for a right foot 
disability is denied.  



II.  Initial rating in excess of 10 percent for a right knee 
disability

Law and Regulations:  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2004).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2004).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2003).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999). 

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004). 

Analysis:  Arthritis is rated on the basis of limitation of 
motion of the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (2002).

Evaluations for limitation of knee extension are assigned as 
follows:  extension limited to 10 degrees is 10 percent; 
extension limited to 15 degrees is 20 percent; extension 
limited to 20 degrees is 30 percent; extension limited to 30 
degrees is 40 percent; and extension limited to 45 degrees is 
50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004).  

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 45 degrees is 10 percent; 
flexion limited to 30 degrees is 20 percent; and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2004).

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2004).

In this case, the medical evidence of record confirms X-ray 
evidence of right knee arthritis.  Repeated examinations, 
however, do not show that the veteran's right knee motion has 
been limited to the extent necessary to meet the criteria for 
a rating in excess of 10 percent.  For example, at a VA 
medical examination in February 2002, flexion of the right 
knee was to 135 degrees.  A VA clinical record shows that 
range of motion of the right knee was normal in September 
2002.  At a July 2003 VA medical examination, the right knee 
range of motion was from zero to 135.  These findings do not 
warrant a rating in excess of 10 percent under the criteria 
based on limitation of extension or flexion.  38 C.F.R. § 
4.71, Plate II, Diagnostic Codes 5260, 5261 (2004).

VA's General Counsel has held that separate ratings under 38 
C.F.R. § 4.71a, Diagnostic Code 5260 and Diagnostic Code 5261 
may be assigned for disability of the same joint, if none of 
the symptomatology on which each rating is based is 
duplicative or overlapping.  See VA O.G.C. Prec. Op. No. 9-
2004, (Sept. 17, 2004).  In this case, however, as set forth 
above, none of the medical evidence of record shows that the 
veteran's right knee flexion or extension is limited to the 
extent necessary to meet the criteria for separate initial 
ratings in excess of 10 percent.  38 C.F.R. § 4.71, Plate II, 
Codes 5260, 5261.  

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  While the veteran has complained of 
pain, the record reveals no additional factors which would 
restrict motion to such an extent that the criteria for an 
initial rating in excess of 10 percent would be justified.  
For example, there are no objective findings of muscle 
atrophy or other evidence of disuse.  At the July 2003 VA 
medical examination, the examiner indicated that the 
veteran's functional loss seemed to be limited to pain.  The 
10 percent rating currently assigned is based on the 
veteran's complaints of pain and limitation of motion.  There 
is no probative evidence that additional factors result in 
additional functional loss to such an extent that the 
criteria for a rating higher than 10 percent would be 
justified.  Additionally, for the reasons set forth above, 
the Board finds that the criteria for separate compensable 
ratings based on loss of flexion and extension have not been 
met.  See VA O.G.C. Prec. Op. No. 9-2004, (Sept. 17, 2004).  

The Board notes that there are other diagnostic codes that 
potentially relate to impairment of the knee; the veteran is 
entitled to be rated under the diagnostic code which allows 
the highest possible evaluation for the clinical findings 
shown on objective examination.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

When a knee is ankylosed in favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
a 30 percent rating is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2004).  

When there is evidence of dislocation of the semilunar 
cartilage of the knee with frequent episodes of locking, pain 
and effusion into the joint, a 20 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2004). 

In this case, there has been absolutely no objective medical 
evidence of a dislocated semilunar cartilage with frequent 
episodes of locking or ankylosis of either knee.  For 
example, at a VA medical examination in February 2002, 
cartilage tests were negative.  Thus, a rating in excess of 
10 percent is not warranted under Diagnostic Codes 5256 or 
5258.

Diagnostic Code 5257 pertains to other impairment of the 
knee.  Under this provision, a 10 percent rating is warranted 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.  

In this case, while the veteran has reported had he 
experienced an episode of giving way, the record contains no 
objective indication of instability or subluxation.  Rather, 
the record shows that the veteran's right knee is stable.  
For example, at a VA medical examination in February 2002, 
the examiner indicated that the veteran's right knee 
ligaments were intact.  At the July 2003 VA medical 
examination, the veteran's ligaments were stable, as was the 
patella.  Absent any evidence of subluxation or instability, 
a rating in excess of 10 percent is not warranted under 
Diagnostic Code 5257.

Here, the Board notes that the VA General Counsel has 
determined that a claimant with service-connected arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257 so long as the evaluation of 
knee dysfunction under both codes does not amount to 
prohibited pyramiding under 38 C.F.R.§ 4.14.  See VA O.G.C. 
Prec. Op. No. 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 
(1997); and VA O.G.C. Prec. Op. No. 9-98 (Aug. 14, 1998), 63 
Fed. Reg. 56,704 (1998).  In this case, however, there is no 
objective evidence of additional disability due to 
instability or subluxation; thus, a separate 10 percent 
rating is not warranted.

Also, although arthroscopy scars of the right knee have been 
noted, none of the evidence of record describes such scars as 
symptomatic.  Thus, a separate 10 percent rating is not 
warranted.  See e.g. 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (2004).

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but notes that the veteran has not asserted, nor 
does the evidence suggest, that the regular schedular 
criteria are inadequate to evaluate his right knee 
disability.  He is undoubtedly impaired due to several 
disabilities, yet there is no indication that his right knee 
disability, in and of itself, is productive of marked 
interference with employment, necessitates frequent 
hospitalization, or that the manifestations associated with 
this disability are unusual or exceptional.  Thus, referral 
for consideration of extraschedular rating is not warranted.

As the preponderance of the evidence is against the claim for 
an initial rating in excess of 10 percent for the veteran's 
right knee disability, the benefit-of-the-doubt doctrine is 
inapplicable, and an increased rating is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Entitlement to service connection for a right foot disability 
is denied.  

Entitlement to an initial rating in excess of 10 percent for 
residuals of a right knee meniscectomy is denied.  



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



